04/21/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                      PR 06-0422
                                                                                 FILED
                                                                                  APR 2 1 2020
 IN THE MATTER OF THE PETITION OF                                  OR  .DER Bowen Greenwooc
 JEFFREY J. JARVI                                                         Clerk of Supreme
                                                                             StAte nf      COW-,




      Jeffrey J. Jarvi has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Jarvi passed the MPRE in 1997 when seeking admission to the
practice of law in Alaska. Since then he has "continuously practiced trial and appellate
civil litigation before the state and federal courts serving Alaska," and remains a member
in good standing of the Alaska Bar. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Jeffrey J. Jarvi to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this       rday of April, 2020.




                                                          Chief Justice
2 4-6mg-0L-or